                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


JOHNNY BLASH,

        Plaintiff,

v.

CITY OF HAWKINSVILLE AND                               CIVIL ACTION NO.
PULASKI COUNTY, GEORGIA,                                5:17-cv-00380-TES
SHERIFF’S OFFICE; HAWKINSVILLE-
PULASKI COUNTY; BILLY W. CAPE; and
DANNY BRANNEN,

        Defendants.


       ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION



        Unlike the Court’s Order on Defendants’ Motion for Summary Judgment, a long,

 detailed factual background laying out the facts of this case is unnecessary. However, to

 provide at least some framework, Plaintiff Johnny Blash sued the above-named

 Defendants on claims for race discrimination under Title VII of the Civil Rights Act of

 1964 and 42 U.S.C. § 1983 after former-Sheriff and Defendant Billy W. Cape fired him on

 December 1, 2014. While the underlying, case-specific facts are not essential to this

 Order, a detailed discussion of this case’s procedural history since its inception, most

 certainly is. Before ruling on Defendant Cape and Defendant Danny Brannen’s Motion

 for Summary Judgment [Doc. 64], the Court must first consider Blash’s Motion for
Reconsideration [Doc. 76], because if granted, it would necessarily re-open discovery

and force Defendants to completely revamp their dispositive motion.

        To begin, Blash labeled his motion as a “Motion for Reconsideration,” but for

some unknown reason, he also claims he filed it pursuant to Federal Rule of Civil

Procedure 60(b). Notwithstanding this initial procedural confusion, what is clear is that

Blash wants the Court to reinstate two previously-dismissed claims: his Title VII race-

discrimination claim against Pulaski County and his individual-capacity claim against

Defendant Brannen under Section 1983. [Doc. 76-1 at p. 4]; see also [Doc. 37 at pp. 8–21].

To refresh, Count 1 of Blash’s original Complaint asserted a race-discrimination claim

via 42 U.S.C. § 2000e et seq. (“Title VII”) against all Defendants, including Pulaski

County, and Count 3 asserted a race-discrimination claim under 42 U.S.C. § 1983

against Defendant Brannen in both his official and individual capacities, as well as the

other Defendants. [Doc. 1 at pp. 13–14 (asserting claims under “42 U.S.C. § 1981”)]. 1

Because Defendant Brannen did not move for dismissal of either Count 1 or Count 3 of

Blash’s original Complaint, the race discrimination claims brought under Title VII and

Section 1983 against Defendant Brannen in his official capacity survived the Court’s

previous order on Defendants’ dismissal motions. [Doc. 37 at pp. 22–23].




1See [Doc. 37 at p. 1, n.1 (first citing Busby v. City of Orlando, 931 F.2d 764, 771 n.6 (11th Cir. 1991) and then
citing Butts v. Cty. of Volusia, 222 F.3d 891, 894 (11th Cir. 2000) (explaining that Blash’s “[Section] 1981
claims may only be brought pursuant [Section] 1983” when the alleged violator acted under the color of
state law))].


                                                        2
        Essentially, Blash wants to use Rule 60(b)(2), a post-judgment remedy, to

challenge a pretrial Rule 12(b)(6)-based dismissal of his race discrimination claims. As

bases for his Motion, Blash contends that the Court’s previous order dismissing the two

aforementioned claims is both legally and factually erroneous in light of the evidence

uncovered during discovery; namely that the Pulaski County Sheriff’s Office 2 and

Pulaski County were Blash’s joint employers, that “Brannen is racist,” and that

notwithstanding his lower position as captain, Defendant Brannen “wielded

extraordinary influence over . . . Cape.” [Doc. 76 at pp. 1–2].

        A.      Standard of Review

        A motion for reconsideration is not a form of relief explicitly conferred by the

Federal Rules of Civil Procedure. Although not specifically mentioned in the Federal

Rules, motions seeking to have a district court “reconsider” an earlier ruling are usually

governed by Rule 59. Specifically, Rule 59(e) authorizes a motion to alter or amend a

judgment after its entry, and reconsideration is only proper if the movant can

demonstrate that: (1) there has been an intervening change in the law, (2) new evidence



2
  In a federal court, the capacity of an entity to be sued is determined by the law of the state where the
court is located. See Fed. R. Civ. P. 17(b)(3). The State of Georgia recognizes only three classes as legal
entities capable of suing or being sued: (1) natural persons; (2) corporations; and (3) quasi-artificial
persons that the law recognizes as being capable of bringing suit. Lawrence v. W. Publ’g Corp., No. 1:15-
CV-3341-MHC, 2016 WL 4257741, at *7 (N.D. Ga. June 17, 2016) (citing Ga. Insurers Insolvency Pool v. Elbert
Cty., 368 S.E.2d 500, 502 (Ga. 1988)). The Eleventh Circuit has considered this precise issue, and it ruled
that “[s]heriff’s departments and police departments are not usually considered legal entities subject to
suit” under Georgia law and therefore may not be properly sued as a party in federal court. Lawal v.
Fowler, 196 F. App’x 765, 768 (11th Cir. 2006); accord Dean v. Barber, 951 F.2d 1210, 1214 (11th Cir. 1992)
(stating that “[s]heriff’s departments . . . are not usually considered legal entities subject to suit”).


                                                    3
has been discovered that was not previously available to the parties at the time the

original order was entered, or (3) reconsideration is necessary to correct a clear error of

law or prevent manifest injustice. See Fed. R. Civ. P. 59(e); see also Bell v. Houston Cty.,

No. 5:04-cv-390 (HL), 2007 WL 4146205, at *2 (M.D. Ga. Nov. 19, 2007). “Reconsideration

of a prior order is an extraordinary remedy, and should be employed sparingly.” Bell,

2007 WL 4142605, at *2 (citing Am. Assoc. of People with Disabilities v. Hood, 278 F. Supp.

2d. 1337, 1339–40 (M.D. Fla. 2003)).

       The decision whether to alter or amend a judgment pursuant to Rule 59(e) is

“committed to the sound discretion of the district judge.” Mincey v. Head, 206 F.3d 1106,

1137 (11th Cir. 2000) (citation omitted). “[A] motion for reconsideration does not

provide an opportunity to simply reargue an issue the Court has once determined.

Court opinions are not intended as mere first drafts, subject to revision and

reconsideration at a litigant’s pleasure.” Bell, 2007 WL 4142605, at *2 (quoting Hood, 278

F. Supp. 2d at 1340). According to the explicit language of the Rule itself, a motion

brought pursuant to Rule 59(e) must be filed no later than 28 days “after the entry of a

judgment.” Fed. R. Civ. P. 59(e) (emphasis added).

       Rest assured, the Court is fully aware that Blash has moved under Rule 60 and

not Rule 59(e); however, in light of the procedural posture of this case, a discussion on

the functionality of and distinctions between these rules seems necessary. In fact, Blash

makes no reference to Rule 59, instead he presents several factors the Court may



                                               4
“consider in ruling on a Rule 60(b) motion[.]” [Doc. 76-1 at p. 3 (citing Seven Elves, Inc. v.

Eskenazi, 635 F.2d 396, 401 (5th Cir. 1981))]. Reconsideration motions can also be

governed by Rule 60, the rule governing relief from final judgments and orders. See Fed.

R. Civ. P. 60(b). Since these motions are not mentioned by name in the Federal Rules,

courts have treated such motions to reconsider as being governed by Rule 59(e) if they

are filed within 28 days and governed by Rule 60(b) if filed later. Bell, 2007 WL 4142605,

at *2 (applying the former ten-day rule) (citing Mahone v. Ray, 326 F.3d 1176, 1177 n.1

(11th Cir. 2003)).

       A motion seeking relief from an order made under Rule 60(b), however, carries a

much more relenting deadline. Rule 60(b) permits a court to relieve a party from a final

judgment, order, or proceeding for six reasons: (1) mistake, inadvertence, surprise, or

excusable neglect; (2) newly discovered evidence that, with reasonable diligence, could

not previously have been discovered in time to move for a new trial under Rule 59(b);

(3) fraud, misrepresentation, or misconduct by an opposing party; (4) a void judgment;

(5) a judgment has been satisfied, released, discharged, reversed, or vacated or that

would no longer be equitable to apply; or (6) any other reason that justifies relief. Fed.

R. Civ. P. 60(b)(1)–(6). As for the timing of the motion, Rule 60(c) states that “[a] motion

under Rule 60(b) must be made within a reasonable time—and for reasons (1), (2), and

(3) no more than a year after the entry of the judgment or order or the date of the

proceeding.” Fed. R. Civ. P. 60(c)(1).



                                              5
       Here, Blash filed his Motion later than 28 days following the entry of the June 27,

2018 Order. [Doc. 76 at p. 2]. Accordingly, Rule 59(e) cannot control. Blash did,

however, file his Motion based on Rule 60(b)(2)’s “newly discovered evidence”

standard exactly one year later on June 27, 2019, just within the one-year timeframe

allotted by Rule 60(c) for 60(b)(2) motions. [Id. at pp. 1–2]. Thus, the Court will address

his Motion under the Rule 60 framework to determine whether alteration or

amendment of its June 27, 2018, ruling is appropriate or even procedurally possible.

       For Rule 60(b) purposes, “[a] final judgment . . . is any judgment that is an

appealable order.” Bell, 2007 WL 4142605, at *2 (quoting Solaroll Shade & Shutter Corp. v.

Bio-Energy Sys., 803 F.2d 1130, 1131 (11th Cir. 1986). There can be no question that the

Court’s Order on Defendants’ Motions to Dismiss from June 27, 2018, was not a final

judgment as contemplated by Rule 60. See generally [Doc. 37]. Based on this, Rule 60 is

likewise an inappropriate avenue to obtain the sought-after relief, leaving Blash with

only one option: routine motions for reconsideration filed under Local Rule 7.6.

       Normally, these types of motions must be filed within 14 days after the entry of

the order in question and “shall not be filed as a matter of routine practice.” LR 7.6,

MDGa. They also cannot be used “to offer new legal theories or evidence that could

have been presented in conjunction with the previously filed motion or response, unless

a reason is given for failing to raise the issue at an earlier stage in the litigation.” Adler v.

Wallace Computer Servs., Inc., 202 F.R.D. 666, 675 (N.D. Ga. 2001); cf. O’Neal v. Kennamer,



                                                6
958 F.2d 1044, 1047 (11th Cir. 1992) (citing Lussier v. Dugger, 904 F.2d 661, 667 (11th Cir.

1990)) (explaining that motions to amend or alter a judgment should not be used to

raise arguments which could, and should, have been made before the judgment was

issued). And finally, motions for reconsideration are not intended to provide an

opportunity for the moving party “to instruct the [C]ourt on how [it] ‘could have done

it better’ the first time.” Pres. Endangered Areas of Cobb's History, Inc. v. U.S. Army Corps

of Eng'rs, 916 F. Supp. 1557, 1560 (N.D. Ga. 1995), aff’d, 87 F.3d 1242 (11th Cir. 1996).

       Clearly, Blash labeled his Motion as one under Rule 60(b) due to the one-year

filing deadline. While his Motion may have been timely under Rule 60, the substance of

his request simply does not match the rule’s plain text. Unreservedly stated, his Motion

tries to force a square (substantive) peg into a round (procedural) hole, and the Federal

Rules are just not meant to operate in this manner. Therefore, any reconsideration

sought in this case, given its procedural posture, must have been cast in a routine

motion for reconsideration under the Court’s Local Rules. However, because Blash filed

his Motion 351 days late, it is procedurally flawed and must be DENIED.

       B.     Discussion

       The Court also DENIES Blash’s Motion for Reconsideration for additional

substantive reasons. To begin, Blash urges the Court to reconsider its dismissal of his

Title VII race discrimination claim against Pulaski County for two reasons: (1) “because

the separate legal entity status of Pulaski County and the Pulaski County Sheriff’s



                                               7
Office under [O.C.G.A.] § 15-16-23 and the Georgia Constitution is presumptive and not

absolute for Title VII ‘employer’ purposes,” and (2) “because the evidence . . .

demonstrates that Pulaski County and the Pulaski County Sheriff’s Office 3 are joint

employers to overcome that presumption.” [Doc. 76-1 at p. 4]. What must be

understood, is that Blash consented to the Court’s dismissal of both Pulaski County and

the Pulaski County Sheriff’s Office. See [Docs. 13, 29]. Yet, after the discovery period has

run, he, via this Motion for Reconsideration, effectively wants the Court to allow him to

withdraw his consent and to reconsider its dismissal “based on errors of law,” using

arguments never before presented to the Court.

        To support his Motion and essentially reinsert the two claims at issue back into

the case, Blash offers several declarations and points to several cases that he contends

would permit their reinstatement. However, Blash unilaterally made several procedural

moves that have effectively “boxed in” the Court and robbed it of any procedural

mechanism to consider the merits of his arguments. Here’s why.

        Going back to the very beginning, we see that Blash initiated this lawsuit when

he filed his original Complaint on October 6, 2017. [Doc. 1 at p. 15]. In the caption of

that original Complaint, he named the City of Hawkinsville & Pulaski County, Georgia,




3As mentioned in n.2, supra, the “Pulaski County Sheriff’s Office” is not a legal entity capable of being
sued. Accordingly, it is obvious that an entity that is incapable of being sued cannot be Blash’s joint
employer. This incontrovertible fact is enough to deny any portion of his Motion relating to joint-
employer liability under Title VII.


                                                     8
Sheriff’s Office; Hawkinsville-Pulaski County, Georgia; Billy Cape; and Danny Brannen,

as Defendants. [Id. at p. 1]. After the Pulaski County Sheriff’s Office and Pulaski County

received their respective summons and copy of Blash’s Complaint, they moved to

dismiss Blash’s Complaint in lieu of filing an Answer. [Docs. 12, 13]. The entirety of

Blash’s Response to the dismissal motion filed by the Pulaski County Sheriff’s Office

was: “Plaintiff does not oppose the motion to dismiss by Defendant Pulaski County

Sheriff’s Office, Doc. 12.” [Doc. 28 at p. 1]. Likewise, the entirety of his Response to

Pulaski County’s motion was: “Plaintiff does not oppose the motion to dismiss by

Defendant Pulaski County, Doc. 13.” [Doc. 29 at p. 1].

       For whatever reason, Blash presented no argument, cited no case law, and clearly

consented to the dismissal of the Pulaski County Sheriff’s Office and Pulaski County as

parties to his suit. The Federal Rules of Civil Procedure permit the Court to, at any time

and “on just terms,” add or drop a party, and there are seemingly no more “just terms”

than a plaintiff’s consent to a defendant’s removal from his own lawsuit. Fed. R. Civ. P.

21. Accordingly, on June 27, 2018, the Court granted, in full, the motions to dismiss filed

by the Pulaski County Sheriff’s Office and Pulaski County, and they were dropped

from the case. [Doc. 37 at pp. 8–11].

       Importantly, not only did Blash consent to their dismissal, he then took the

affirmative (and certainly unrequired) step of filing an Amended Complaint omitting

the Pulaski County Sheriff’s Office and Pulaski County as parties, absolutely ensuring



                                              9
no one could ever mistakenly believe they remained in the case. Compare [Doc. 1 at p. 1]

with [Doc. 58 at p. 1].

       This is important, because “[e]very pleading must have a caption with the court’s

name, a title, a file number, and a Rule 7(a) designation,” and “[t]he title of the

complaint must name all the parties.” Fed. R. Civ. P. 10(a). Further, “[a]s a general rule,

an amended complaint supersedes and replaces the original complaint unless the

amendment specifically refers to or adopts the earlier pleading.” Hollis v. W. Acad.

Charter, Inc., 782 F. App’x 951 (11th Cir. 2019) (quoting Varnes v. Local 91, Glass Bottle

Blowers Ass’n of U.S. & Canada, 674 F.2d 1365, 1370 n.6 (11th Cir. 1982)). “Once [a]

district court accepts the amended pleading, ‘the original pleading is abandoned by the

amendment, and is no longer a part of the pleader’s averments against his adversary.’”

Id. (quoting Pintando v. Miami-Dade Hous. Agency, 501 F.3d 1241, 1243 (11th Cir. 2007)

(per curiam)).

       Here, the Court accepted Blash’s amended pleading when it granted his Motion

to Amend Complaint [Doc. 56], which was for all intents and purposes accompanied by

a full memorandum of law in support based on Federal Rule of Civil Procedure 15(a)

and Forman v. Davis, 371 U.S. 175 (1962) and its progeny. [Docs. 56-1, 57]. After Blash

filed his Amended Complaint [Doc. 58], only Billy Cape and Danny Brannen remained

as defendants.




                                              10
        The long and short of it is this—Blash made the original Complaint (naming the

Pulaski County Sheriff’s Office and Pulaski County as defendants) a legal nullity by

amending it, and now, the Amended Complaint is unequivocally the operative

pleading that controls this case. Therefore, whatever evidence he may have “adduced

with the benefit of discovery,” in order to add Pulaski County and certain individual-

capacity claims against Defendant Brannen back into this lawsuit is simply, by his own

doing, procedurally foreclosed. See, e.g., [Doc. 58 at p. 13 (asserting a claim for race

discrimination under 42 U.S.C. § 1981 “[a]gainst . . . Defendant Danny Brannen in his

official capacity” only) (emphasis added)].

        Essentially, Blash is asking the Court to permit him to amend his Amended

Complaint (via a motion for reconsideration) to re-add Pulaski County, a party he

consented to drop in the first place, and to cast newly-discovered evidence against

Defendant Brannen to resurrect the individual-capacity claims asserted against him

under Section 1983. The only way the Court could properly do what Blash seeks would

have been for him to seek leave to amend his Amended Complaint under Federal Rules

of Civil Procedure 16 and 15(a)(2). 4 Upon a proper showing that leave to amend would




4 The Court entered a Scheduling Order that required any amendments to the pleadings to be filed on or
before October 29, 2018. [Doc. 49 at p. 7]. Thus, because Blash missed the amendment deadline set by the
Scheduling Order, he would be required to show good cause for his delinquency under Rule 16 and, only
if he demonstrated good cause could the Court consider any proposed amendment under Rule 15(a)(2).
Temurian v. Piccolo, No. 18-CV-62737-SMITH/VALLE, 2019 WL 5102150, at *2 (S.D. Fla. Oct. 11, 2019)
(detailing the requirements for amendments to pleadings “after the deadline established in a scheduling
order.”).


                                                  11
be proper, a second amending pleading could have permitted Blash to re-add these two

claims, undertake limited discovery (if necessary), and thereby place his already

proffered evidence into the record.

       By superseding his original Complaint with his Amended Complaint, Blash

removed any averments against Pulaski County; accordingly, there is nothing in the

Amended Complaint for the Court to reconsider. Logic dictates that if Blash is going to

complain about joint employers, there must be more than one employer in the lawsuit

for the Court to consider, and aside from the official-capacity claim asserted against

Defendant Brannen as the current sheriff, there are none. See, n.2, supra.

       Simply put, what Blash really wants is for the Court to construe his Motion as

one to amend his Amended Complaint, but that is not what he filed or requested. If the

Court were to grant his Motion, it would effectively be amending the Amended

Complaint to add in new parties and new claims against one of the remaining parties––

and this the Court just cannot do. When he amended his original Complaint, Blash

removed those parties and any claim that may be connected to them. There is no way to

unwind his actions absent a Second Amended Complaint. The end result Blash seeks

simply cannot be reached through the procedural vehicle of a motion for

reconsideration or a motion to set aside. See Webster v. Emory Univ. Hosp., No. 1:17-CV-

3157-SCJ, 2018 WL 6985320, at *1 (N.D. Ga. Nov. 16, 2018) (finding that a plaintiff’s




                                            12
request to add additional defendants and claims was insufficient relief under Rule

60(b)).

          C.    Conclusion

          Based on the foregoing, the Court DENIES Blash’s Motion for Reconsideration

[Doc. 76].

          SO ORDERED, this 30th day of December, 2019.

                                          S/ Tilman E. Self, III
                                          TILMAN E. SELF, III, JUDGE
                                          UNITED STATES DISTRICT COURT




                                            13
